Per Curiam.

We adopt the findings of fact and recommendations of the board. Additionally, we find that the panel did not err in refusing to admit the results of the polygraph examinations. Relator did not agree to their admission as required by Souel, supra. See, also, State v. Jamison (1990), 49 Ohio St. 3d 182, 190, 552 *40N.E. 2d 180, 188. Moreover, we neither ordered the evidence admitted nor have we overruled Souel. We also reject respondent’s contention that the panel and board inappropriately considered respondent’s prior misconduct reported at Toledo Bar Assn. v. Westmeyer (1988), 35 Ohio St. 3d 261, 520 N.E. 2d 223. The prior misconduct was considered only in relation to consideration of an appropriate sanction. Moreover, the panel and board only recommend what this court’s order should be. Therefore, we conclude that respondent’s prior misconduct, based on similar charges, is relevant to the choice of sanction.
Respondent is hereby suspended from the practice of law in Ohio for one year. Costs, taxed to respondent.

Judgment accordingly.

Moyer, C.J., Holmes, Wright, H. Brown and Cacioppo, JJ., concur.
Sweeney and Douglas, JJ., dissent.
Mary Cacioppo, J., of the Ninth Appellate District, sitting for Resnick, J.